 Case 1:19-cv-02186-RRM Document 23 Filed 03/31/21 Page 1 of 1 PageID #: 522



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      x
OSWALDO U. ROPER,

                                       Plaintiff,
                                                                      JUDGMENT
                                                                   19-CV-2186 (RRM)
               - against -

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY,

                                       Defendant.
                                                      x


       For the reasons set forth in a Memorandum and Order issued by the undersigned on

March 29, 2021, it is hereby

       ORDERED, ADJUDGED AND DECREED that this matter is remanded to the

Commissioner of Social Security for further proceedings consistent with said Memorandum and

Order, and the file is closed in this Court.



Dated: Brooklyn, New                                Roslynn R. Mauskopf
       March 31, 2021                               ___________________________________
                                                    ROSLYNN R. MAUSKOPF
                                                    United States District Judge
